346 Mass. 65 (1963)
190 N.E.2d 98
ALICE M. MARTIN
vs.
CITY OF WALTHAM.
Supreme Judicial Court of Massachusetts, Suffolk.
February 6, 1963.
May 7, 1963.
Present: WILKINS, C.J., SPALDING, CUTTER, KIRK, & REARDON, JJ.
*66 William J. Bannan, Jr., City Solicitor, for the defendant.
John C. Collins for the plaintiff.
REARDON, J.
The plaintiff through her bill filed in the Land Court seeks to remove a cloud on the title of land at 60 Parmenter Road in Waltham owned by her, which she took by devise under the will of Josephine C. Martin, her stepmother. The case is here on appeal by the defendant city of Waltham from a final decree of that court declaring null and void a certificate of lien filed by the city against Josephine C. Martin under G.L.c. 118A, § 4.
The facts are these. Edmund J. Martin and Josephine C. Martin were married on October 4, 1914. Josephine C. Martin took title to the premises on July 17, 1925. On August 14, 1951, she conveyed her title to the plaintiff who on the same day gave a quitclaim deed of the premises to Edmund J. Martin and Josephine C. Martin as tenants by the entirety, both deeds being recorded. On August 20, 1951, they applied for old age assistance and thereafter received it. Edmund J. Martin died on November 13, 1956. From January 1, 1952, until her death on July 29, 1959, Josephine C. Martin received total benefits of $8,962.37. On April 10, 1952, the city of Waltham filed a certificate in the Middlesex South District registry of deeds in accordance with G.L.c. 118A, § 4, giving notice of its lien upon the premises for the amount of assistance granted and to be granted by it under c. 118A to Josephine C. Martin. Her will, which named the plaintiff as executrix, was admitted to probate on September 23, 1959. The plaintiff filed this bill on December 22, 1960.
The validity of the city's lien is clear under Osborne v. Lancaster, 345 Mass. 164, decided after the decree in this case was entered in the Land Court. It was there held that the interest of a wife in a tenancy by the entirety during coverture was sufficiently substantial to subject it as "an interest in real estate" to a lien imposed under G.L.c. 118A, § 4, which might be enforced following the death of the husband. A suit to enforce the lien may be brought *67 within a reasonable time after the death of the recipient. Haverhill v. Porter, 333 Mass. 594, 598. In our opinion this time had not expired when the plaintiff filed her bill. We hold the lien of the city to be valid and enforceable under the terms of G.L.c. 118A, § 4.
Decree reversed.